PER CURIAM.
The only question presented by the application for writ of error is one of admissibility of evidence. Since the evidence excluded does not necessarily control the ease, nor present a question of substantive law, or any other question which the statute gives us the power to review, we are compelled to dismiss the application for want of jurisdiction. Browder v. Memphis Ind. School Dist., 107 Tex. 535, 180 S. W. 1077. However, we have examined the record on the subject of the admissibility of the telegram involved, and by dismissing this application we do not mean to indicate an agreement with the Court of Civil Appeals that the message was properly excluded.